            Case 1:20-cr-00126-LTS Document 79 Filed 04/30/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 20-CR-126-LTS

JOSE FLORES,

                 Defendant.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Defendant Jose Flores has been detained at the Westchester County Jail (“WCJ”)

since his arrest on February 20, 2020, pending trial on charges of violating 21 U.S.C. § 846 by

conspiring to distribute heroin, fentanyl, and crack cocaine in violation of 21 U.S.C. §

841(b)(1)(A); and possession and use of a firearm in furtherance of a federal drug trafficking

crime (distributing heroin, fentanyl, and crack cocaine), in violation of 18 U.S.C. §

924(c)(1)(A)(i), (ii), (iii) and 2. By letter, Mr. Flores moves for release on conditions of bail in

light of the COVID-19 health crisis. (Docket Entry No. 67.) The Government opposes Mr.

Flores’s motion. (Docket Entry No. 74.) Mr. Flores has filed a reply. (Docket Entry No. 77.)

The Court has considered carefully all of the written submissions and arguments, and has also

reviewed Mr. Flores’s Pretrial Services report, dated February 21, 2020, and the transcript of the

detention hearing before Magistrate Judge Cave on February 24, 2020.

                 On February 24, 2020, Magistrate Judge Cave determined pursuant to 18 U.S.C. §

3142(e)(1) that “there are no conditions . . . that would reasonably assure [that Mr. Flores] would

not be a danger to the safety of the community,” and she ordered Mr. Flores detained pending

trial. (Docket Entry No. 67-1 at 18.) Judge Cave based her determination on (i) Mr. Flores’s



FLORES - ORD RE BAIL.DOCX                                  VERSION APRIL 30, 2020                      1
             Case 1:20-cr-00126-LTS Document 79 Filed 04/30/20 Page 2 of 6



failure to rebut the presumption under 18 U.S.C § 3142(e)(3) that no condition or combination of

conditions will reasonably assure the safety of the community; (ii) the strength of the evidence

against Mr. Flores, particularly his arrest in the gang’s stash house and social media posts

suggesting that Mr. Flores made large sums of money selling narcotics; (iii) Mr. Flores’s

criminal history—including his October 2019 arrest on drug possession charges and his alleged

commission of the crimes charged in the indictment while he was on probation for a 2016

offense—suggest an inability to comply with court directives; (iv) the Government’s proffers

that Mr. Flores has access to firearms and has threatened violence against others in the past; (v)

his lack of legitimate employment history; (vi) Mr. Flores’s history of drug abuse; (vii) the

seriousness of the charges against him; and (viii) his ability to continue to communicate with

other members of the narcotics conspiracy while on home confinement. (Docket Entry No. 67-1

at 18-21.)

                Mr. Flores now renews his bail application, arguing that his “contraction of the

COVID virus ‘has a material bearing on the issue whether there are conditions of release that

will reasonably assure the appearance of [Mr. Flores] as required and the safety of the

community.’” (Docket Entry No. 67 at 3) (quoting 18 U.S.C. § 3142(f)). The Court concludes

that Mr. Flores has demonstrated sufficiently changed circumstances to warrant reopening of his

bail proceedings; however, he has not proffered any basis for the Court to conclude that the fact

that he has contracted COVID-19, standing alone, demonstrates that there is any condition or

combination of conditions that will reasonably assure the safety of the community, particularly

because Mr. Flores has now recovered from the disease. (Docket Entry No. 74 at 1, 6.)

Therefore, detention is still required under 18 U.S.C. § 3142(e).




FLORES - ORD RE BAIL.DOCX                         VERSION APRIL 30, 2020                             2
          Case 1:20-cr-00126-LTS Document 79 Filed 04/30/20 Page 3 of 6



               Mr. Flores also seeks “temporary release for the duration of the COVID-19

outbreak, pursuant to 18 U.S.C. § 3142(i),” based on concerns for his physical well-being and his

ability to “properly defend himself against the pending charges.” (Docket Entry No. 67 at 8.)

Under 18 U.S.C. § 3142(i), the Court has the legal authority to grant relief from an order of

detention entered under 18 U.S.C. § 3142(e). Section 3142(i) permits the temporary pretrial

release of a defendant otherwise requiring detention into the custody of a U.S. marshal or other

“appropriate” person where “the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i).

Courts in this District have done so in appropriate cases; indeed, in limited circumstances, a

serious medical condition can constitute a “compelling reason” under this provision. See, e.g.,

U.S. v. Perez, No. 19 Cr. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)

(granting bail application of 65-year-old defendant with COPD, pursuant to 18 U.S.C. § 3142(i),

in light of “unique confluence of serious health issues and other risk factors facing this

defendant, . . . which place him at a substantially heightened risk of dangerous complications

should [he] contract COVID-19”). Mr. Flores has the burden of showing that temporary release

is necessary under 3142(i). See U.S. v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011).

               Mr. Flores’s argument regarding temporary mitigation of the danger to the

community by separation from the neighborhood in which the alleged criminal activity occurred

does not address sufficiently the very serious issue of the danger he poses to the community,

given the Government’s proffers concerning his involvement in violence against rival gang

members, the strong evidence relating to the instant charges, which includes video evidence of at

least a dozen sales of fentanyl and crack to an undercover law enforcement officer and

cooperating witness testimony that Mr. Flores had access to firearms, and his alleged




FLORES - ORD RE BAIL.DOCX                         VERSION APRIL 30, 2020                           3
          Case 1:20-cr-00126-LTS Document 79 Filed 04/30/20 Page 4 of 6



commission of the crimes charged here while he was on state probation. While his proposed

place of home confinement is indeed removed from the neighborhood where the events charged

in the Indictment occurred, this does little to “ameliorate the concern that Mr. Flores would be in

communication with alleged co-conspirators in the Bronx,” in light of the Government’s proffers

demonstrating that Mr. Flores is capable of using electronic methods of communication, such as

social media, that would allow Mr. Flores to continue to communicate with his co-conspirators

from afar. (Docket Entry No. 74 at 3-4.) Supervision and policing resources are particularly

strained during the current pandemic conditions, heightening the importance of protection of the

community from persons and circumstances that pose documented threats.

               The Court does not take lightly the elevated risk that Mr. Flores’s confinement

poses for his own health and safety. The current public health crisis presents an elevated risk for

those who are confined, as compared to those living in situations where social distancing is more

feasible and where the most effective cleaning products are more readily available. The reality

of this risk was confirmed by Mr. Flores’s positive COVID-19 test. However, the Government

proffers proffered that “[WCJ] has protocols in place to treat COVID-19 patients such as

defendant,” and Mr. Flores has reportedly recovered. (Docket Entry No. 74 at 6.) The

Government has further proffered that WCJ “has taken measures to protect inmates, including

[adopting] new regulations designed to reduce large gatherings, to ensure that common areas are

sanitized, and to screen new inmates for signs of COVID-19.” (Docket Entry No. 39 at 3-4.)

WCJ “has [also] suspended personal inmate visits and is only permitting attorney visits in non-

contact booths.” (Docket Entry No. 39 at 4.) WCJ’s mitigation measures do not, and cannot,

eliminate completely the risk of COVID-19, but these measures are calculated to mitigate the

risk of infection in its inherently close quarters, for all persons in custody and WCJ staff.




FLORES - ORD RE BAIL.DOCX                          VERSION APRIL 30, 2020                          4
          Case 1:20-cr-00126-LTS Document 79 Filed 04/30/20 Page 5 of 6



               Although, in certain cases, the specific medical conditions of individual pretrial

detainees may create risks of infection or severe symptoms that are so substantial that they

reduce or outweigh the safety risks posed by temporary release of such detainees, the Court finds

that, in Mr. Flores’s case, the danger to the community presented by Mr. Flores’s release

outweighs substantially the generally heightened the risk of exposure to COVID-19 that he faces

while in detention, particularly because Mr. Flores is young with no existing medical conditions

and has already contracted and recovered from the disease. Mr. Flores’s understandable need

and desire to maximize his ability to protect himself from re-infection do not reduce significantly

the risks of community violence and flight that he presents. The Court concludes that Mr.

Flores’s present condition, which does not include any specific attributes that make him

particularly vulnerable to severe illness from COVID-19, should he re-contract the disease, does

not provide a basis compelling enough for the Court to disregard the serious danger his release

would pose to the public, particularly in light of the Government’s proffers concerning Mr.

Flores’s involvement in gang-related narcotics sales involving dangerous firearms.

               The Court also finds Mr. Flores’s argument that temporary release is warranted

because he faces challenges in preparing his defense insufficient to meet the statutory standard.

This case is in relatively early stages, and the next proceeding is a status conference scheduled

about two months from now, on June 25, 2020. There is no trial, evidentiary hearing, or other

substantive hearing upcoming in Mr. Flores’s case. Mr. Flores stresses the need for informed

strategic decision-making and review of discovery in the early phases of a case, which is an

important concern. Access to attorney-client communications at WCJ is, indeed, currently more

limited than it would be under non-pandemic circumstances. However, the Government proffers

that, at present time, WCJ still facilitates non-contact attorney visits and telephone calls with




FLORES - ORD RE BAIL.DOCX                          VERSION APRIL 30, 2020                           5
          Case 1:20-cr-00126-LTS Document 79 Filed 04/30/20 Page 6 of 6



counsel. While the Court recognizes that the limitations on attorney-client communications are

problematic in that they may constrain more desirable methods of case preparation, here, given

the early stages of the case and the exigencies created by the COVID-19 crisis, the Court

concludes that the limitations placed on Mr. Flores’s access to counsel are not compelling

enough to warrant temporary release under Section 3142(i).

               The Court, accordingly, finds that Mr. Flores has not sustained his burden of

demonstrating that temporary release pursuant to 18 U.S.C. § 3142(i) is necessary or appropriate

in his case. The Court therefore denies Defendant’s application for temporary release pursuant

to 18 U.S.C. § 3142(i).

               This Order resolves Docket Entry No. 67.

       SO ORDERED.

Dated: New York, New York
       April 30, 2020



                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




FLORES - ORD RE BAIL.DOCX                       VERSION APRIL 30, 2020                           6
